Per Curiam,
This case is ruled by Newlin’s Estate, 209 Pa. 456. It was there distinctly and definitely decided that the only requirement of the Act of April 8, 1833, P. L. 249, in this respect is that the testator shall make such provision as he deems proper for the unborn child, and shall do it in such way as to show that he intended it for a provision. All that the statute requires is that the testator “ shall have the child in mind and shall make clear his intention that the will shall apply to it. Any provision which does that is sufficient, and the inquiry whether large or small, equal'or unequal, vested or contingent, present or future, is irrelevant and outside the jurisdic*212tion of the courts except so far as it tends to throw light on the question of intention.”
In the present case the testatrix prevented all doubt as to her intention by the express declaration in her will that “ after-born children are herein provided for.”
Judgment affirmed.